Per Curiam:

The appeal is dismissed for want of jurisdiction. 28 U. S. C. § 1257 (2). *845Treating the papers whereon the appeal was allowed as a petition for writ of certiorari as required by 28 U. S. C. § 2103, certiorari is denied.
Appellant pro se. Greek L. Rice, Attorney General of Mississippi, and George H. Ethridge, Assistant Attorney General, for appellee.
Mr. Justice Black is of the opinion certiorari should be granted. Mr. Justice Douglas took no part in the consideration or decision of this case.